UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4064



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


NORWOOD WALLACE BARBER, JR., a/k/a Pee Wee
Barber,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:05-cr-00015-sgw)


Argued:   November 28, 2006                 Decided:   April 2, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and Joseph R.
GOODWIN, United States District Judge for the Southern District of
West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Janipher Winkfield Robinson, ROBINSON & GREENE, Richmond,
Virginia, for Appellant. William Frederick Gould, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.
ON BRIEF: John L. Brownlee, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Norwood “Pee Wee” Barber was convicted of conspiracy to

distribute and possess with intent to distribute 50 grams or more

of cocaine base (crack cocaine), in violation of 21 U.S.C. §§ 846,

841(a)(1). Because he had twice previously been convicted of drug

felonies,      he    was    sentenced   to    a   mandatory   minimum    of   life

imprisonment.

        On appeal, he contends that (1) the evidence was insufficient

to convict him of drug conspiracy; (2) the district court erred in

imposing the mandatory life sentence, rather than considering the

statutory sentencing factors under 18 U.S.C. § 3553(a); and (3)

his life sentence was cruel and unusual, in violation of the

Eighth Amendment.            Finding these arguments without merit, we

affirm.


                                         I

        Tobasco Haliburton was a regional distributor for a drug ring

headed    by   Norberto      “Eddie”    Reveria,    working   in   the   area   of

Harrisonburg, Virginia.           Haliburton was responsible for bringing

more than 11 kilograms of crack cocaine into the Harrisonburg

area.

     Barber         first   met   Haliburton      in   September    2002,     when

Haliburton agreed to front Barber 500 grams of crack cocaine -- an

arrangement that permitted Barber to pay Haliburton back from the

proceeds of drug sales.           According to Haliburton, he thereafter

                                        -2-
supplied Barber with, conservatively, 200 grams of crack cocaine

per    week    between     October    2002    and    June       2003.    On    multiple

occasions during that period, Barber accepted the new package of

crack    even    though    he   had   not     finished      selling      his   previous

allotment of crack.

       On occasion during the conspiracy, Barber sent Jackie Raines

to pick up crack from Haliburton, and Haliburton sent his cousin,

Oran Wood, to pick up money from Barber. Haliburton’s girlfriend,

Shawnee Crawford, testified that she also received drug money from

Barber     via    Jackie    Raines.          Haliburton         maintained     Barber’s

telephone number in his cell phone and a                 paper ledger reflecting

his transactions with Barber.                 He was the principal witness

testifying against Barber at trial.

       Another conspirator, Shannon Bearfield, testified at trial

that he supplied Barber with cocaine and crack cocaine on credit

in amounts greater than 50 grams.              On one occasion he sold Barber

nine    ounces    (approximately       255     grams)      of    crack   cocaine    and

cocaine.

       Finally, two other individuals, Todd Campbell and Ernest

Darcus,       testified    that   Barber      sold    or    fronted      them    crack.

Campbell testified that Barber not only fronted him crack cocaine

but also told him what price to charge.




                                        -3-
     Evidence was presented at trial that Barber’s cell phone

contained the phone numbers of both Campbell and Darcus, as well

as those of Haliburton, Wood, and Bearfield.


                                   II

     Barber first challenges the sufficiency of the evidence to

support   the   conspiracy    conviction.    We   review   the   verdict

deferentially, affirming if a rational jury, viewing the evidence

in the light most favorable to the government, could have returned

a guilty verdict.   See United States v. Burgos, 94 F.3d 849, 854,

857 (4th Cir. 1996).    The evidence must support each element of

the offense, and in drug conspiracies, the evidence must support

findings “(1) [that] an      agreement to possess cocaine with intent

to distribute existed between two or more persons; (2) [that] the

defendant knew of the conspiracy; and (3) [that] the defendant

knowingly and voluntarily became a part of this conspiracy.”        Id.

at 857.

     The government mounted a case that included the testimony of

two of Barber’s drug suppliers, two go-betweens who ferried drugs

and money between Barber’s suppliers and Barber, and two of

Barber’s customers.     Moreover, the testimony of each witness

corroborated the testimony of the others, demonstrating that

Barber was part of a hierarchical conspiracy to distribute crack

cocaine. The fronting arrangements between Barber and Haliburton,

Bearfield, Campbell, and Darcus, respectively, readily support the

                                   -4-
government’s conspiracy case.         Fronting, an arrangement where one

party gives the other drugs on credit, to be paid back once the

drugs are sold, constitutes the heart of conspiratorial conduct,

as   the   parties   necessarily   agree    to   distribute    drugs.    The

financial arrangement cannot work until the drugs are sold.              The

fronting transaction also requires that each party be aware that

drugs will be sold.      Finally, the contractual character of the

transaction proves that each party enters voluntarily.               In this

case, the quantities involved in the various fronting transactions

were consistently over 50 grams each.             In short, the evidence

supporting the jury’s verdict was strong.


                                      III

      Barber next contends that his life sentence was entered

illegally because the district court imposed the sentence without

considering    and   applying   the    factors   listed   in   18   U.S.C.   §

3553(a).     This argument fails to account for the fact that the

life sentence was mandated by statute.

      Under 21 U.S.C. § 841(b)(1)(A), “[i]f any person commits a

violation of this subparagraph . . . after two or more prior

convictions for a felony drug offense have become final, such

person shall be sentenced to a mandatory term of life imprisonment

without release.”     Because Barber had three prior convictions for

drug felonies, the district court followed the command of these

statutes in imposing a life sentence.

                                      -5-
      Barber’s argument that the Supreme Court’s decision in United

States v. Booker, 543 U.S. 220 (2005), required the district judge

to consult the sentencing guidelines and sentencing factors under

18 U.S.C. § 3553(a) is specious. First, the Sentencing Guidelines

are irrelevant when the statutory minimum sentence is life.                          The

Guidelines specify that when the statutory minimum is greater than

or equal to the guidelines maximum, the sentence imposed must be

the   statutory    sentence.         See        U.S.S.G.     §     5G1.1(b)    (2004).

Moreover,   nothing       in    Booker     authorizes       a    judge   to    give    a

discretionary sentence below the statutory minimum.                      See United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005) (“Booker did

nothing to alter the rule that judges cannot depart below a

statutorily provided minimum sentence . . . a district court has

no discretion to impose a sentence outside of the statutory range

established by Congress”).

      Barber’s argument is without merit.


                                          IV

      Finally,    Barber       contends    that      his    life    sentence    is    so

disproportionate     to    his    crimes        as   to    constitute    "cruel      and

unusual" punishment under the Eighth Amendment.

      Barber waived this argument by failing to present it to the

district judge.     See Fed. R. Crim. P. 51(b), 52(b).                   But even if

it had been preserved, it would fare no better.                     Considering the

three-factor test articulated in Solem v. Helm, 463 U.S. 277, 290-

                                          -6-
91 (1983) (“[1] the gravity of the offense and the harshness of

the penalty; [2] the sentences imposed on other criminals in the

same jurisdiction, and [3] the sentences imposed for commission of

the same crime in other jurisdictions”), the life sentence is

unquestionably legal.

     The gravity of the offense in this case was severe, as Barber

was conservatively responsible for distributing at least 1.5

kilograms of crack cocaine during the course of the conspiracy,

amounting to 3,000 and 15,000 doses for use.      U.S. Sentencing

Comm’n, Cocaine and Federal Sentencing Policy 17 (2002).   And the

social damage caused by crack cocaine has been amply documented.

See United States v. D’Anjou, 16 F.3d 604, 613 (4th Cir. 1994)

(“Drug use, and the use of crack in particular, has become a

pervasive, destructive force in American society”).

     Addressing the other Solem factors, we need merely follow

predecessor courts to consider comparable sentences for comparable

crimes.   This court and courts around the country have upheld the

federal “three strikes” rule for drug offenders.       See United

States v. Kratsas, 45 F.3d 63, 69 (4th Cir. 1995) (upholding life

sentence for third offense of distributing 18 kilograms of powder

cocaine); United States v. Hill, 30 F.3d 48 (6th Cir. 1994)

(upholding life sentence for third offense of possession with

intent to distribute 178 grams of crack cocaine); United States v.

Angulo-Lopez, 7 F.3d 1506 (10th Cir. 1993) (same, 48 kilograms of


                                -7-
crack cocaine); United States v. Johnson, 944 F.2d 396 (8th Cir.

1991) (same, at least 87 grams of crack cocaine).              The Supreme

Court has upheld lengthy sentences under a state drug statute,

see Harmelin v. Michigan, 501 U.S. 957 (1991) (life imprisonment

for possession of 672 grams of cocaine), and under a state anti-

recidivism statute, see Ewing v. California, 538 U.S. 11 (2003)

(life imprisonment under California “three strikes” law, where

third strike was the theft of $1200 in golf clubs).           In upholding

these sentences, the courts have concluded that harsh sentences

may be applied to both drug offenders and recidivists.            Barber’s

case appears unexceptional in light of the sentences that have

already been upheld against Eighth Amendment challenges.

     Finally, we note that Barber earned no wages in 17 of the 21

years he has been of working age, and during the remaining 4

years, he earned roughly $6000 in the aggregate.               As one who

subsisted nearly exclusively through drug dealing, Barber is among

those on whom the government can place the “onus of one who is

simply   unable   to   bring   his   conduct   within   the   social   norms

prescribed by the criminal law. . . .”          Rummell v. Estelle, 445

U.S. 263, 284 (1980).

     The judgment of the district court is

                                                                 AFFIRMED.




                                     -8-